C. D. Arecibo. dulteración de leche.
(Por la Corte, a propuesta del Juez Presidente Señor Del Toro.) PoR cuanto, el fiscal del distrito de Arecibo formuló acusación ontra Francisco de Jesús y Gil Cortés imputándoles un delito de dulteración de leche cometido al transportar leche de vaca adulterada on destino al consumo humano en Utuado, el 18 de febrero de 1942, y Poe cuanto, en el acto del juicio se probó que el acusado Gil Cor-és fué sorprendido transportando leche de vaca adulterada en el sitio • en la fecha especificados y que la leche procedía de una vaquería .el otro acusado Francisco de Jesús, de la cual era Cortés empleado, y PiOR cuanto, el apelante Francisco de Jesús sostiene que debe re-rocarse la sentencia porque el principal es responsable por el agente ólo en casos civiles, no en los criminales, citando 16 C. J. 123, y no tubo prueba de que él indujera o aconsejara a Gil Cortés a trans->ortar la leche, y
POR cuanto, en el caso del Pueblo v. Rodríguez, 61 D.P.R. 732, lecidido por esta Corte el día cinco de este mismo mes de abril se .■esolvió que tanto el agente como el principal son responsables del lelito de adulteración cometido al transportar leche adulterada para jl consumo humano, lo mismo que lo eran al venderla. Pueblo v. Sánchez, 57 D.P.R. 38:
*980Pc® tanto, debe declararse como se declara sin lugar el recurso ; confirmarse como se confirma la sentencia apelada que dictó la Cort de Distrito de Arecibo el 28 de octubre de 1942.
RECONSIDERACIONES DENEGADAS POR ESTE TRIBUNAL DURANTE EL PERÍODO QUE COMPRENDE ESTE TOMO
Núm. 9668.’
(B) Desestimaciones
(a) EN GENERAL